Citation Nr: 1427943	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  11-09 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetes mellitus, type II, to include as a result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1971 to November 1975.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This issue was previously before the Board in September 2013 and was remanded for further development.  Specifically, the Board requested the Veteran's service personnel records and additional private medical records be obtained.  Service personnel records were obtained and associated with the claims file.  Regarding the private treatment records, the Veteran stated these records were no longer available and indicated he wished his appeal to proceed without the additional private records.  Therefore, the VA took all available actions to complete the remand directives, and the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

As discussed in the September 2013 decision, during his July 2011 hearing before the Board the Veteran testified that he had several symptoms of exposure to Agent Orange, including sleep apnea, heart problems, and joint problems.  Accordingly, the issues of entitlement to service connection for sleep apnea, heart problems, and joint problems have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  
FINDINGS OF FACT

1.  The Veteran's currently diagnosed bilateral hearing loss did not begin during, or was otherwise caused by, his active service.

2.  The Veteran's currently diagnosed tinnitus did not begin during, or was otherwise caused by, his active service.

3.  The Veteran was not exposed to Agent Orange during his active service.  

4.  The evidence does not establish the Veteran's currently diagnosed diabetes mellitus, type II either began during, or was otherwise due to, his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for several conditions.  In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Veteran's claims for service connection will be addressed in turn.

Hearing Loss and Tinnitus

The Veteran is seeking service connection for hearing loss and tinnitus, both claimed as due to his exposure to loud noises during his active service.  The Veteran worked as a vehicle track mechanic during service, and was therefore routinely exposed to loud noises, including engine noise.  Accordingly, the Board does not doubt that the Veteran was exposed to very loud noises during his active service.  However, exposure to acoustic trauma during service alone is not sufficient to establish service connection.  Rather, the evidence must establish the Veteran currently has hearing loss and tinnitus due to his acoustic trauma during service.

Service treatment records were reviewed, but fail to describe any complaints of hearing difficulty or symptoms of tinnitus during his active service.  The Veteran's hearing was found to be in normal condition at his entrance into service.  In September 1975 he sought treatment for pain in his right ear since the previous day, however no difficulties hearing or ringing in his ears was noted.

During his September 1975 separation physical, his ears were noted to be in normal condition.  Audiometric testing was conducted, and the relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.
 



HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
--
5
LEFT
10
5
5
--
5

Under VA regulations, hearing impairment constitutes a disability for VA purposes when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court of Appeals for Veterans Claims (Court) has held that the "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss." Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Therefore, the results of this audiometric testing reflect the Veteran had normal hearing at his separation from active service.

The claims file does not include any suggestion the Veteran sought medical treatment for hearing loss or tinnitus shortly after his active service.  Instead, at his July 2011 hearing, the Veteran testified he did not seek treatment for his audiological concerns until 1990, fifteen years after his separation from service.

Moreover, the Veteran himself has not testified that his hearing loss and tinnitus began during or shortly after his active service.  During his March 2011 VA examination, the Veteran reported he could not remember when his hearing loss and tinnitus started, but estimated it was probably twenty to twenty-five years ago.  Twenty-five years prior to 2011 would be approximately 1986, more than ten years after his separation from service.  


At his July 2011 hearing, the Veteran again testified he could not remember when his hearing loss or tinnitus started, but he first realized his hearing loss when his first wife complained of it.  The record is unclear when the Veteran was previously married.  During his hearing, he testified he met his first wife "on-line" in 1975.  However, his application for benefits did not provide the dates of any previous marriage.  Moreover, in a previous request for change of educational program, received in September 1977, the Veteran indicated he had never been married.  The Veteran and his current wife each reported they met in 1989.  Therefore, it is not clear the Veteran had a previous wife who complained of hearing loss within one year of his separation from service, and accordingly these statements made during the course of seeking benefits are less probative.

Accordingly, there are no medical records which reflect the Veteran sought treatment for any hearing loss or tinnitus within one year, or otherwise shortly after, his separation from service.  Additionally, the Veteran's own statements made during the course of medical treatment estimated his onset of these symptoms as more than ten years after his separation from service.  Accordingly, the Board finds the probative evidence does not establish he developed the symptoms of hearing loss or tinnitus shortly after his separation from service.

As discussed above, although the Veteran indicated he received private audiological treatment from a Dr. M.F. in late 2001 for his hearing loss and tinnitus, these records are no longer available for review by the Board.

In March 2010, the Veteran was evaluated by a private audiologist.  This physician opined the Veteran had moderate to severe sensorineural hearing loss and tinnitus.  Audiometric testing was conducted, and the results are summarized in the chart below.




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
40
70
LEFT
30
25
35
45
75

Accordingly, the results from this private evaluation reflect the Veteran currently has bilateral hearing loss and tinnitus.  However, this physician did not provide an opinion as to the etiology of the Veteran's current hearing loss and tinnitus.

In March 2011, the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's claims file, including his history of in-service noise exposure, and personally interviewed and examined the Veteran.  The Veteran described his condition as inability to hear in a crowd and having to "have things loud" to override his tinnitus.  The examiner noted that after his separation from service the Veteran reported he did not work in noisy jobs, but did use some hand tools, including a chainsaw, on occasion.  As discussed above, the Veteran did not remember when his current audiological symptoms began, but estimated it was "gradual over the last 20-25 years."  Audiometric testing was conducted, and the results are summarized in the chart below.




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
45
70
LEFT
20
20
35
55
70

The Veteran also scored a 94% in his left ear and a 96% in his right ear on the Maryland CNC word recognition testing.

Based on the foregoing, the examiner opined the Veteran had mild to severe sensorineural hearing loss and tinnitus bilaterally.  He opined the Veteran's tinnitus was likely associated with hearing loss.  However, the examiner opined the Veteran's hearing loss and tinnitus were not caused by, or a result of, his military noise exposure.  The examiner explained the Veteran had normal hearing at entrance and separation, and could not recall the onset of his symptoms, but estimated it was "well after his active service."  Additionally, the examiner noted the Institute of Medicine found no scientific basis for concluding that delayed onset hearing loss exists.  The Board finds this negative nexus opinion with a supporting rationale provides probative evidence against the Veteran's appeal.

Therefore, although the Veteran currently has bilateral hearing loss and tinnitus, the evidence does not establish either of these disorders began during, or was otherwise caused by, his active service.  The Veteran's hearing acuity was normal throughout his active service, and no complaints of ringing in his ears were noted.  The claims file does not include medical evidence reflecting these disorders until several years after separation from service.  Moreover, the probative statements made by the Veteran himself during the course of medical treatment suggest his symptoms did not begin until more than ten years after his separation from active service.  Finally, the VA examiner opined the Veteran's current disorders were not related to his active service, and the claims file does not include any other medical opinion to the contrary.  Therefore, the Veteran's currently diagnosed bilateral hearing loss and tinnitus did not begin during, or were otherwise caused by, his active service, and service connection is denied.

Diabetes Mellitus

The Veteran is also seeking service connection for his currently diagnosed diabetes mellitus, type II.  Service treatment records were reviewed, but fail to establish the Veteran made any complaint of, or sought any treatment for, any symptoms of diabetes mellitus during his active service.  The Veteran was found to be in normal condition at his separation examination in September 1975.  Therefore, the Board finds the evidence does not establish, and the Veteran has not claimed, he developed diabetes mellitus during his active service.

Post-service treatment records included in the record do not establish when the Veteran was diagnosed with diabetes mellitus.  However, his condition was diagnosed and treated at least as early as 2007.  In his July 2011 hearing, the Veteran himself testified that he was diagnosed with diabetes approximately "five years ago, six years ago."  Five or six years before 2011 would be around 2005 or 2006, approximately thirty years after the Veteran separated from active service.  The record does not contain any medical opinion otherwise relating the Veteran's current diabetes to his military service.  As such, the Board finds the evidence does not establish the Veteran's current diabetes mellitus is connected to the Veteran's active service on a direct basis.
Instead, throughout the period on appeal the Veteran has consistently alleged his diabetes mellitus is due to exposure to Agent Orange while stationed at Camp Casey in North Korea in 1971 and 1972.  At his July 2011 hearing, the Veteran testified Camp Casey was "not far" from the Korean demilitarized zone (DMZ) and he took many trips to the DMZ while stationed there.  During these trips to the DMZ his vehicle was frequently at the back of the convoy, and the roads were dusty.  

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service.  38 C.F.R. § 3.307(a)(6).  Diabetes mellitus is included on the exclusive list of diseases covered by this presumption and accordingly, 38 C.F.R. § 3.307(a)(6) may apply to this case.  38 C.F.R. § 3.309(e).  However, as will be discussed, the Board finds the evidence does not establish the Veteran was exposed to Agent Orange during his active service.  

VA regulations provide that a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv). 

The Department of Defense has determined that specific units who served in areas along the DMZ in Korea when herbicides were used between April 1968 and August 1971 may be presumed exposed to herbicides.  The M21-1 includes a table showing those units (and other personnel) that the Department of Defense has identified as operating in or near the Korean DMZ during the qualifying time period.  See M21-1MR pt. IV, subpt. ii, ch. 2, sec. C.10.p.


However, the evidence does not establish the Veteran served in Korea prior to August 1971.  Instead, his service personnel records reflect he served in Korea from November 23, 1971 through November 19, 1972.  Therefore, he did not arrive in Korea until approximately three months after the presumptive period.  In his July 2011 testimony, the Veteran himself conceded that Agent Orange was sprayed around Camp Casey "prior" to when he was stationed there.  (Hearing transcript page 10).  Accordingly, the Board finds the Veteran was not presumed exposed to Agent Orange under VA regulations based on his active service along the DMZ in Korea.

Consequently, in order to be afforded presumptive service connection under 38 C.F.R. § 3.307, the evidence must otherwise establish the Veteran was exposed to Agent Orange during his active service. 

The Veteran has not testified or submitted any evidence that he was directly exposed to Agent Orange during his active service.  Instead, the Veteran and his representative have consistently asserted that he was exposed to residuals of dioxin, a compound found in Agent Orange, through the soil and dust along the DMZ.  In support of this theory, the Veteran and his representative submitted a report from the National Research Council titled Health Risks from Dioxin and Related Compounds: Evaluation of the EPA Reassessment.  This report discusses the health effects of dioxins.  Most relevant to the case at hand, the report discusses the potential for trace levels of dioxins to contaminate the soil and build up in the food chain since dioxins "do not readily degrade."

The Court has held that a medical article or treatise, such as the report in this claim, "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  See Mattern v. West, 12 Vet. App. 222, 228 (1999); Sacks v. West, 11 Vet. App. 314 (1998); and Wallin v. West, 11 Vet. App. 509 (1998).  

The potential for residual exposure to herbicides for time periods long after spraying had ceased was addressed when VA enacted 38 C.F.R. § 3.307(a)(6)(iv).  At that time, commenters were concerned that the proposed time period was not supported by scientific evidence.  See, generally, 76 Fed. Reg. 4245-48 (Jan. 25, 2011).  In response, VA revised the proposed rule to define the presumed exposure period from April 1, 1968, to July 31, 1969, to extend the time period for presumed exposure to August 31, 1971, to account for the potential for residual exposure.  In other words, the Department of Defense has identified use of Agent Orange along the DMZ between April 1968 and July 1969, but the presumption of exposure extends two years beyond conclusion of spraying in that area.  

However, in the present case, the medical report submitted by the Veteran's representative only provided general information regarding the potential for trace levels of dioxins to remain in the soil and build up in the food chain, and did not specifically address the facts of the Veteran's claim.  In other words, this article does not provide persuasive evidence that the Veteran was actually exposed to Agent Orange more than two years after spraying along the DMZ.  Nor was this report accompanied by the opinion of any medical expert providing an opinion on the Veteran's claimed exposure.  As such, the Board concludes that this information is insufficient to establish the required medical nexus opinion in this case.

As for the Veteran's lay statements, he did not testify as to any incidents of actual exposure or any knowledge of actual exposure.  There is no evidence showing he has any type of scientific background or training to opine as to the presence of Agent Orange in the soil along the DMZ in 1971.  Again, the article above is simply too generic to be persuasive evidence of actual exposure in this case.

As discussed above, the Board finds the Veteran has not established his diabetes mellitus began during, or was otherwise related to, his active service.  In addition, he was not presumptively exposed to Agent Orange, and has not otherwise established he was exposed to herbicides during active service.  Therefore, the Board finds the evidence does not establish the Veteran's currently diagnosed diabetes mellitus is due to his active service.  His claim for service connection is denied.
Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in April 2009 which informed the Veteran of the evidence not of record necessary to substantiate the claim, the evidence the VA was seeking to provide, and informed the Veteran of additional evidence he was expected to provide.  Therefore, the Board finds this letter provided all of the notice required by the Pelegrini II court.

The Board acknowledges that the Veteran was not provided with the notice required by the Dingess court at any point during the period on appeal.  However, as discussed above, the Veteran's claims for service connection are denied.  In light of the denial of the Veteran's claims, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the Board finds there was no prejudice to the Veteran for any failure to provide the notice required by Dingess.


As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Available VA and private treatment records have been obtained, as have service treatment records.  As discussed above, although the Veteran indicated he was treated by Dr. M.F. in the later 2001 for his hearing loss, this private medical record is no longer available, and therefore unable to be associated with the claims file.  No further action was required by the VA.

The Veteran was provided a hearing before the undersigned Veterans Law Judge (VLJ) in July 2011.  In Bryant v. Shinseki, the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the State of Vermont Office of Veterans Affairs, his previous representative.  The representative asked questions regarding the nature and etiology of the Veteran's claimed hearing loss, tinnitus, and diabetes mellitus, specifically regarding his exposure to loud noises and alleged exposure to Agent Orange during service.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was provided with a VA examination regarding his hearing loss and tinnitus, the report of which has been associated with the claims file.  The Board finds the VA examination was thorough and adequate, and provides a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  The Board notes the Veteran's representative requested an additional VA examination in his July 2011 written statement.  However, the representative did not allege the provided exam was inadequate, but rather requested an additional examination for a second opinion.  As the Board finds the provided examination was thorough and adequate, no additional second opinion examination was required.

The Board acknowledges that the Veteran was not provided with a VA examination regarding his claim for service connection for diabetes mellitus.  However, the Board finds no medical examination was required.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  In this case, although the evidence establishes the Veteran currently has diabetes mellitus, the evidence does not establish any in-service event or injury which would support incurrence during service, or any other indication the current disability may be related to the Veteran's active service.  Accordingly, the Board finds the elements of McLendon were not met, and no VA examination was required.

Based on the foregoing, the Board finds the VA has satisfied its duties to notify and assist in regards to the Veteran's claims for service connection, and additional development efforts regarding these claims would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating his appeals.






[CONTINUED ON NEXT PAGE]

ORDER

The appeals are denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


